Title: [Diary entry: 11 January 1760]
From: Washington, George
To: 

Friday Jany. 11th. Deliverd Rd. Stephens two Hogs in part of his Years Provisions weight


 69


 90


159.


He had one before of 100 lbs. weight. Two Hogs were also reservd for Foster of the following weights


 90


 83


   173


which with


100


100


 97


 90


   387

    that were cut out and Salted makes up 719 lbs. and accts. for Mr. French’s 8 Hogs; shewing the loss of weiging Meat so soon as kills which cannot be less than 5 pr. Ct.